Exhibit 10.1

 

RESIGNATION AND GENERAL RELEASE AGREEMENT

 

This Resignation and General Release Agreement (the “Agreement”) is made as of
the date subscribed below, by and between Tim Hart (“Hart”) and SeraCare Life
Sciences, Inc. (“Company”).

 

RECITALS

 

A. WHEREAS, Hart was employed by Company as Chief Financial Officer; and

 

B. WHEREAS, Hart desires to resign as Chief Financial Officer, and Hart and the
Company mutually desire to set forth the parties’ rights and obligations upon
such resignation.

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the sufficiency of which is hereby acknowledged, and
intending to be legally bound, Hart and Company agree as follows:

 

1. Resignation. Hart hereby resigns his position as Chief Financial Officer for
Company and as an officer of the Company and its subsidiary and affiliated
businesses effective February 14, 2005 (“Resignation Date”). Except as otherwise
provided in this Agreement, all benefits and perquisites of employment as Chief
Financial Officer ceased as of the Resignation Date. Hart and the Company
acknowledge that they have no further employment or contractual relationship
except as may arise out of this Agreement. Hart acknowledges that he has
received all amounts owed for his regular and usual salary as Chief Financial
Officer, and his usual benefits and accrued but unused vacation through the
Resignation Date.

 

2. Severance. In consideration for the covenants undertaken and releases given
herein by Hart, and provided that Hart (a) executes this Agreement, (b) is not
in breach or default of this Agreement and (c) has performed all of his
obligations under this Agreement, Company shall pay to Hart a lump sum payment
in a total gross amount of Twenty Thousand Dollars and No Cents ($20,000.00).
Such payment shall be paid within 10 days following Hart’s execution of this
Agreement. Such payment is for and in lieu of any other payments or benefits
(and none shall accrue) beyond the Resignation Date.

 

3. Stock Options. That certain stock option granted by the Company to Hart on or
about October 28, 2003 to purchase 20,000 shares of the Company’s common stock
at a per share exercise price of $8.19 is hereby terminated. Hart shall have no
further rights with respect thereto or in respect thereof. Notwithstanding
anything to the contrary in the Company’s 2001 Stock Incentive Plan, the
following rules shall apply with respect to that certain stock option granted by
the Company to Hart on or about June 4, 2003 to purchase 20,000 shares of the
Company’s common stock at a per share exercise price of $4.05: (1) Hart shall
continue to vest in such option in accordance with its stated vesting schedule
as though his employment by the Company had not terminated, (2) Hart shall have
90 days from the date that such option becomes fully vested to exercise such
option (subject to earlier termination pursuant to the Company’s

 

-1-



--------------------------------------------------------------------------------

2001 Stock Incentive Plan in the event of a change in control or similar event),
(3) the option, to the extent not exercised at the end of such 90-day period,
shall terminate and Hart shall have no further rights with respect thereto or in
respect thereof, and (4) the other terms and conditions of the option shall
continue to apply.

 

4. Releases.

 

a. Release by Hart. In consideration of the covenants undertaken herein by the
Company, and except for those obligations created by or arising out of this
Agreement, Hart, on his own behalf and on behalf of his descendants, dependents,
heirs, executors, administrators, assigns and successors, does hereby covenant
not to sue and acknowledges full and complete satisfaction of and hereby
releases, absolves and discharges the Company and its heirs, successors and
assigns, parent, subsidiaries, divisions and affiliated corporations, past and
present, as well as its and their trustees, directors, officers, agents,
attorneys, insurers and employees, past and present, and each of them
(hereinafter collectively referred to as “Releasees”), with respect to and from
any and all claims, demands, liens, agreements, contracts, covenants, actions,
suits, causes of action, wages, obligations, debts, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which Hart now owns or holds or has at any
time heretofore owned or held as against said Releasees, or any of them, arising
out of or in any way connected with his employment relationship with the
Company, or his resignation as an Chief Financial Officer, or any other
transactions, occurrences, acts or omissions or any loss, damage or injury
whatever, known or unknown, suspected or unsuspected, resulting from any act or
omission by or on the part of said Releasees, or any of them, committed or
omitted prior to the date of this Agreement, including specifically but without
limiting the generality of the foregoing, any claim under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act of 1967, as amended by the Older Worker’s Benefit Protection
Act (“ADEA”), the Family and Medical Leave Act, the California Fair Employment
and Housing Act, or the California Family Rights Act.

 

b. Release by Company. Except for those obligations created by or arising out of
this Agreement, the Company hereby acknowledges full and complete satisfaction
of and releases and discharges, and covenants not to sue, Hart from and with
respect to any and all claims, agreements, obligations, losses, damages,
injuries, demands and causes of action, known or unknown, suspected or
unsuspected, arising out of or in any way connected with Hart’s employment
relationship with or termination from the Company, or any other occurrences,
actions, omissions or claims whatever, known or unknown, suspected or
unsuspected, which the Company now owns or holds or has at any time heretofore
owned or held as against Hart.

 

c. Section 1542 Waiver. It is a further condition of the consideration hereof
and is the intention of the parties in executing this instrument that the same
shall be effective as a bar as to each and every claim, demand and cause of
action hereinabove specified and, in furtherance of this intention, the parties
hereby expressly waive any and all rights or benefits conferred by the
provisions of SECTION 1542 OF THE

 

-2-



--------------------------------------------------------------------------------

CALIFORNIA CIVIL CODE and expressly consent that this Agreement shall be given
full force and effect according to each and all of its express terms and
conditions, including those relating to unknown and unsuspected claims, demands
and causes of actions, if any, as well as those relating to any other claims,
demands and causes of actions hereinabove specified. SECTION 1542 provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

The parties acknowledge that he or it may hereafter discover claims or facts in
addition to or different from those which they now know or believe to exist with
respect to the subject matter of this Agreement and which, if known or suspected
at the time of executing this Agreement, may have materially affected this
settlement. Nevertheless, Hart and the Company hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts. Hart and the Company each acknowledge that they understand the
significance and consequence of such release and such specific waiver of SECTION
1542.

 

5. ADEA Waiver. Hart agrees that he is releasing any and all claims for age
discrimination under the ADEA, and any federal, state or local fair employment
acts arising up to the date of the execution of this Agreement and that (i) he
is receiving consideration beyond that he otherwise would have been entitled to
receive before signing this Agreement; (ii) Hart is hereby advised to consult an
attorney of his choice prior to the execution of this Agreement; (iii) Hart has
been given twenty-one (21) days from the date of receipt of this Agreement to
decide whether or not to execute it, and knowingly and voluntarily chose to
waive the 21-day period as evidenced by his execution of Acknowledgment and
Waiver attached hereto as Exhibit 1; and (iv) Hart has seven (7) days from the
execution of this Agreement to revoke its execution and this Agreement will
become null and void if Hart elects revocation during that time. Any revocation
must be in writing and must be received by the Company during the seven-day
revocation period. In the event that Hart exercises his right of revocation,
neither Hart nor the Company will have any obligations under this Agreement.

 

6. No Admission of Liability. While this Agreement resolves all issues between
Hart and the Company, as well as any future effects of any acts or omissions, it
does not constitute an admission by the Company or Hart of any violation of any
federal, state or local law, ordinance or regulation or of any violation of the
Company’s policies or procedures or of any liability or wrongdoing whatsoever.
Neither this Agreement nor anything in this Agreement shall be construed to be
or shall be admissible in any proceeding as evidence of liability or wrongdoing
by the Company or Hart. This Agreement may be introduced, however, in any
proceeding to enforce the Agreement. Such introduction shall be pursuant to an
order protecting its confidentiality.

 

-3-



--------------------------------------------------------------------------------

7. Confidential Information. Hart acknowledges that by reason of his position
with the Company, he has been given access to confidential, proprietary or
private materials or information respecting the Company’s and its participants’
affairs. Hart represents that he has held all such information confidential and
will continue to do so, and that he will not use such information without the
prior written consent of the Company. In addition, Hart warrants and represents
that he has returned to the Company all documents (including copies) within his
possession or control which contain any such information.

 

8. No Transferred Claims. Hart warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof and Hart shall defend,
indemnify and hold harmless the Company from and against any claim (including
the payment of attorneys’ fees and costs actually incurred whether or not
litigation is commenced) based on or in connection with or arising out of any
such assignment or transfer made, purported or claimed.

 

9. Non-Disparagement. Hart agrees that he shall not directly or indirectly, make
or ratify any statement, oral or written, to any person that (i) disparages the
Company, its subsidiaries or its officers and directors, past and present, and
each of them, or (ii) has the purpose or effect of interfering with the
Company’s business. The Company agrees that none of its directors or officers
shall directly or indirectly make or ratify any statement, oral or written, to
any person that disparages Hart.

 

10. Cooperation. All parties agree to cooperate fully and to execute any and all
supplementary documents and to take all additional actions that may be necessary
or appropriate to give full force to the basic terms and intent of this
Agreement and which are not inconsistent with its terms. Hart shall not assist,
cooperate or otherwise participate in the assertion of any claims of any kind
against the Company by any other person or entity, provided, however, that it
shall not be a breach of this provision for Hart to testify truthfully if
compelled by subpoena or other court order. Hart agrees to notify the Company’s
Chief Executive Officer within a reasonable period of time after he has learned
of any subpoena or other court order seeking to compel his testimony in any
proceeding involving the Company. Hart also agrees to cooperate with the Company
in any actual or threatened litigation that arises against or brought by the
Company that relates to, or involves, Hart’s employment with the Company,
including but not limited to participating in interviews with the Company’s
counsel to assist the Company in any such litigation. After the Resignation
Date, except as requested by the Company or as required by law, Hart shall not
comment upon any threatened or pending claim or litigation (including
investigations or arbitrations) involving the Company.

 

11. Warranty Regarding Taxes. Hart agrees that Hart shall be exclusively liable
for the payment of all federal and state taxes which may be due as the result of
the consideration received from the settlement of disputed claims as set forth
herein and Hart hereby represents that Hart shall make payments on such taxes at
the time and in the amount required of Hart.

 

12. Complete Agreement. This Agreement constitutes and contains the entire
agreement and understanding concerning Hart’s employment with the Company,
resignation as Chief Financial Officer, and the other subject matters addressed
herein between the parties, and supersedes and replaces all prior negotiations
and all agreements proposed or otherwise, whether written or oral, concerning
the subject matter hereof. This is an integrated document.

 

-4-



--------------------------------------------------------------------------------

13. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

14. Choice of Law. This Agreement shall be deemed to have been executed and
delivered within the State of California, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of California without regard to principles of
conflict of laws.

 

15. Waiver. No waiver of any breach of any term or provision of this Agreement
shall be construed to be, or shall be, a waiver of any other breach of this
Agreement. No waiver shall be binding unless in writing and signed by the party
waiving the breach.

 

16. Section Headings. Section and other headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17. Arbitration. Any dispute or controversy arising out of interpretation or
enforcement of this Agreement shall be settled exclusively by arbitration with
JAMS in San Diego County, California, in accordance with the rules of JAMS then
in effect. If JAMS is unable or unwilling to provide arbitration services in
such an instance, the arbitration will be conducted through AAA. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction and
reasonable attorneys’ fees will be awarded to the prevailing party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

-5-



--------------------------------------------------------------------------------

I have read and understand the consequences of this Agreement and voluntarily
sign it. I declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

 

EXECUTED this 22nd day of February 2005, at San Diego County, California.

 

“Hart”

/s/ Tim Hart

--------------------------------------------------------------------------------

Tim Hart

 

EXECUTED this 22nd day of February 2005, at San Diego County, California.

 

“Company”

SERACARE LIFE SCIENCES, INC.

By

 

/s/ Jerry L. Burdick

--------------------------------------------------------------------------------

Its

 

Secretary

--------------------------------------------------------------------------------

 

-6-



--------------------------------------------------------------------------------

Exhibit 1

 

ACKNOWLEDGMENT AND WAIVER

 

I, Tim Hart, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and knowingly and voluntarily, after consulting with legal
counsel of my choice, chose to sign the Agreement prior to the expiration of the
21-day period.

 

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

 

EXECUTED this 22nd day of February 2005, at San Diego County, California.

 

/s/ Tim Hart

--------------------------------------------------------------------------------

Tim Hart